OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end: May 31, 2014 Date of reporting period: November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. APEXcm SMALL/MID CAP GROWTH FUND (APSGX) Semi-Annual Report November 30, 2013 (Unaudited) APEXcm SMALL/MID CAP GROWTH FUND LETTER TO SHAREHOLDERS November 30, 2013 Dear Fellow APEXcm Fund Shareholder, We thank you for your support as the Fund has nearly tripled in net assets during the six months ended November 30, 2013. We were well positioned for a shift to a more growth-oriented environment with your Fund increasing 14.03% (net of expenses) during the six month period. Small/mid cap growth stocks continued to do well as the Russell 2500 Growth Index, the Fund’s benchmark index, rose 16.86%. APEX PHILOSOPHY We believe that the best way to provide value added returns is to identify companies, through our research driven process, that exhibit certain favorable fundamental advantages and benefit from secular growth trends allowing us to structure the portfolio in high conviction areas of longer term sustainable growth. Embedded in our portfolio construction is the recognition of companies at different stages of their growth cycle which we designate as “stable” and “emerging” growth stocks. We believe having the spectrum of growth companies that are really innovative and growing rapidly, combined with established growth businesses, can provide relative stability while allowing the opportunity to drive outperformance versus our benchmark and peers over time. Also, we believe the SMID style provides the opportunity to invest in higher growth companies and capture a longer period of growth as these companies mature. INVESTMENT ENVIRONMENT During this semi-annual period, investors became more optimistic about the global recovery led by the U.S. In spite of a continued challenging job market, the U.S. economy continues to recover at a moderate pace, led by pent up demand for housing, autos and airplanes. Europe continues to inch forward and Japan has shown strength under the adoption of Abenomics. During this short time period, we have gone from concerns about the Federal Reserve tapering its’ monetary stimulus program, a U.S. government shutdown, Syria violence and slowing growth in the emerging markets to more optimism about a self sustaining global recovery. KEY PERFORMANCE DRIVERS VERSUS THE BENCHMARK • Solid stock selection in the Energy, Financials, Health Care, Industrials and Materials sectors added approximately 200 basis points in value. • Overall stock selection was negative as Consumer Discretionary and Information Technology sector holdings underperformed by approximately 300 basis points. • Overall attribution from sector effect was slightly negative (approximately 30 basis points) due mostly to the underweights in Health Care and Consumer Staples. • Additionally, the timing of significant cash inflows into the Fund as the market continued its relentless advance negatively impacted performance. 1 KEY POSITIONING AND HOLDINGS DISCUSSION VERSUS THE BENCHMARK Information Technology: We remain overweight in Information Technology due to attractive valuations with sustainable growth and cash flow characteristics. Several businesses in the payment and processing area performed very well with Alliance Data Systems (+19.21%), FleetCor (+22.25%), Heartland Payment Systems(+22.98%), and Total System Services (+15.50%) all performed admirably. In spite of the success of the holdings in the secular growth payments and processing companies, as mentioned, stock selection overall in Information Technology trailed the benchmark index due mostly to MercadoLibre (-20.77%), Rovi (-46.28%), SolarWinds (-38.26%-sold in November), Akamai (-20.63%-sold in November) and Ixia (-34.96%). Consumer Discretionary: We remain overweight in Consumer Discretionary as there are several elements of the economy with significant pent up demand. Housing and the corresponding multiplier of durables as well as automotives (we added Dana Holding and Visteon during this semi-annual period) should continue to benefit from resurgence in demand. As mentioned, a few of our holdings had a negative impact on our performance during this time period, most notably International Game Technology (-18.33%), Panera Bread (-24.82%-sold in September), and Dana Holding (-9.31%). Health Care: Although underweight in Health Care, we continue to add positions to take advantage of key growth areas of biotechnology, specialty pharmas and diagnostic equipment providers. During the semi-annual period, we added Salix Pharmaceuticals with its strong franchise in treating intestinal disorders, along with Jazz Pharmaceuticals providing strong growth with Xyrem, a drug for narcolepsy. During the period, Jazz Pharmaceuticals was up (+48.55%), Incyte (+86.73%) with these gains offset by PAREXEL International being down (-33.25%). Financials: We remain overweight in Financials, although we did sell Hertz during this six month period. In our view, the steep yield curve, better credit standards and declining delinquencies support this attractively valued sector. Stock selection was excellent with First Republic (+28.83%) and Evercore Partners (+30.02%) leading the way. Industrials: Although still slightly underweight in Industrials, we continue to selectively add to the Fund’s allocation to Industrials as many companies, especially in aerospace, show good long term secular growth prospects. During the semi-annual period we added B/E Aerospace, a key supplier to new and existing airplanes. Towers Watson, a beneficiary of the roll out of the Affordable Care Act, was up (+22.77%) during this time period. 2 OUTLOOK The U.S. economy seems to be gaining momentum boosted by stronger corporate profits and hiring continuing at a steady pace. The U.S. consumer, even in the face of budget turmoil in Washington that temporarily darkened their mood, is showing signs of increasing confidence. We expect the Federal Reserve (the “Fed”) to gradually taper its monthly bond-buying program, allowing interest rates to edge higher. We believe this is the first acknowledgement of a more sustainable recovery, which should benefit quality businesses which grow on the basis of corporate fundamentals instead of the incredible influence of the Fed. An economy that is reaccelerating, accompanied by low inflation, should encourage more capital spending and business investment as well as accelerated hiring as an uptick in demand occurs. We do believe there will be added volatility as the tug of war between the timing of the unwinding of the historic stimulus measures and the healthier cycle of higher consumer and business spending unfolds. We believe this should provide a sense of more normality to the markets and return expectations. Valuations are still reasonable in our opinion and no one can be certain of relative growth trajectories, but we continue to find opportunities and are encouraged by secular growth areas such as the U.S. manufacturing renaissance, U.S. energy independence, personalized medicine, pent up demand in housing and autos and many other substantial long-term sustainable trends. Thank you for your confidence in the APEXcm Small/Mid Cap Growth Fund. Sincerely, Nitin N. Kumbhani President and Chief Investment Officer Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month end are available by calling 1-888-575-4800. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit our website at www.apexcmfund.com or call 1-888-575-4800 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The APEXcm Small/Mid Cap Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Fund that are discussed in the Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolio of the Fund, may be sold at any time and may no longer be held by the Fund. The opinions of the Fund’s Adviser with respect to those securities may change at any time. 3 APEXcm SMALL/MID CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2013 (Unaudited) Sector Diversification Top Ten Equity Holdings Security Description % of Net Assets Illumina, Inc. 3.2% Alliance Data Systems Corp. 2.4% Signet Jewelers Ltd. 2.4% United Rentals, Inc. 2.2% Expedia, Inc. 2.2% FleetCor Technologies, Inc. 2.2% Polaris Industries, Inc. 2.1% IAC/InterActiveCorp 2.0% MercadoLibre, Inc. 2.0% Autoliv, Inc. 2.0% 4 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) COMMON STOCKS — 94.7% Shares Value Consumer Discretionary — 22.4% Auto Components — 5.6% Autoliv, Inc. $ Dana Holding Corp. Gentex Corp. Visteon Corp. * Hotels, Restaurants & Leisure — 2.7% International Game Technology Wyndham Worldwide Corp. Internet & Catalog Retail — 2.2% Expedia, Inc. Leisure Equipment & Products — 2.1% Polaris Industries, Inc. Multi-line Retail — 0.9% Dillard's, Inc. Specialty Retail — 8.9% AutoNation, Inc. * GNC Holdings, Inc. - Class A PetSmart, Inc. Sally Beauty Holdings, Inc. * Signet Jewelers Ltd. Williams-Sonoma, Inc. Energy — 3.9% Energy Equipment & Services — 1.2% Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels — 2.7% Carrizo Oil & Gas, Inc. * Whiting Petroleum Corp. * Financials — 10.7% Capital Markets — 3.6% Affiliated Managers Group, Inc. * Evercore Partners, Inc. - Class A 5 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.7% (Continued) Shares Value Financials — 10.7% (Continued) Capital Markets — 3.6% (Continued) Janus Capital Group, Inc. $ Commercial Banks — 2.9% Cullen/Frost Bankers, Inc. First Republic Bank/CA Diversified Financial Services — 1.0% Interactive Brokers Group, Inc. MarketAxess Holdings, Inc. Insurance — 1.5% XL Group plc Real Estate Management & Development — 1.7% CBRE Group, Inc. * Health Care — 14.3% Biotechnology — 2.8% Genomic Health, Inc. * Incyte Corp. * United Therapeutics Corp. * Health Care Providers & Services — 2.5% Hanger, Inc. * Universal Health Services, Inc. - Class B Life Sciences Tools & Services — 5.8% Illumina, Inc. * PAREXEL International Corp. * WuXi PharmaTech (Cayman), Inc.* Pharmaceuticals — 3.2% Akorn, Inc. * Jazz Phamarceuticals plc * Salix Pharmaceuticals Ltd. * Industrials — 13.3% Aerospace & Defense — 1.5% B/E Aerospace, Inc. * 6 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.7% (Continued) Shares Value Industrials — 13.3% (Continued) Electrical Equipment — 1.0% EnerSys, Inc. $ Machinery — 4.5% Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Professional Services — 3.1% Robert Half International, Inc. Towers Watson & Co. Road & Rail — 1.0% Old Dominion Freight Line, Inc. * Trading Companies & Distributors — 2.2% United Rentals, Inc. * Information Technology — 26.4% Communications Equipment — 0.7% Ixia * Electronic Equipment, Instruments & Components — 2.3% Dolby Laboratories, Inc. - Class A FEI Co. Internet Software & Services — 6.4% AOL, Inc. * IAC/InterActiveCorp MercadoLibre, Inc. Rackspace Hosting, Inc. * IT Services — 11.1% Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Gartner, Inc. * Heartland Payment Systems, Inc. InterXion Holding N.V.* NeuStar, Inc.* - Class A Total System Services, Inc. 7 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.7% (Continued) Shares Value Information Technology — 26.4% (Continued) Semiconductors & Semiconductor Equipment — 2.4% Entegris, Inc. * $ NXP Semiconductors N.V. * Software — 3.5% Informatica Corp. * Manhattan Associates, Inc. * Rovi Corp. * TIBCO Software, Inc. * Materials — 3.7% Chemicals — 1.1% Albemarle Corp. Containers & Packaging — 1.3% Silgan Holdings, Inc. Paper & Forest Products — 1.3% KapStone Paper and Packaging Corp. Total Common Stocks (Cost $41,045,205) $ MONEY MARKET FUNDS — 5.8% Shares Value Fidelity Institutional Money Market Portfolio - Class I,0.05% (a) (Cost $2,889,471) $ Total Investments at Value — 100.5% (Cost $43,934,676) $ Liabilities in Excess of Other Assets — (0.5%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2013. See accompanying notes to financial statements. 8 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Receivable for investment securities sold Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Custody and bank service fees Administration fees (Note 4) Professional fees Fund accounting fees (Note 4) Registration and filing fees Transfer agent fees (Note 4) Compliance fees (Note 4) Trustees' fees and expenses (Note 4) Postage and supplies Insurance expense Other expenses Total expenses Less fee reductions by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 10 APEXcm SMALL/MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended November 30, 2013 (Unaudited) Period Ended May 31, 2013(a) FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (June 29, 2012) through May 31, 2013. See accompanying notes to financial statements. 11 APEXcm SMALL/MID CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Six Months Ended November 30, 2013 (Unaudited) Period Ended May 31, 2013(a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment income (loss) ) (b) Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income — ) Net asset value at end of period $ $ Total return (c) 14.03% (d) 27.65% (d) Net assets at end of period (000's) $ $ Ratios/supplementary data: Ratio of total expenses to average net assets 1.71% (e) 4.87% (e) Ratio of net expenses to average net assets (f) 1.05% \(e) 1.05% (e) Ratio of net investment income (loss) to average net assets (f) (0.40% )(e) 0.26% (e) Portfolio turnover rate 23% (d) 18% (d) (a) Represents the period from the commencement of operations (June 29, 2012) through May 31, 2013. (b) Calculated using weighted average shares outstanding during the period. (c) Total return is a measure of the change in value of an investment in the Fund over the period covered. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. The total returns would be lower if the Adviser had not reduced advisory fees and/or reimbursed expenses. (d) Not annualized. (e) Annualized. (f) Ratio was determined after advisory fee reductions and/or expense reimbursements (Note 4). See accompanying notes to financial statements. 12 APEXcm SMALL/MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS November 30, 2013 (Unaudited) 1. Organization APEXcm Small/Mid Cap Growth Fund (the “Fund”) is a diversified series of Ultimus Managers Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated February 28, 2012. Other series of the Trust are not incorporated in this report. The Fund commenced operations on June 29, 2012. The investment objective of the Fund is long-term capital growth. 2. Significant Accounting Policies The following is a summary of the Fund’s significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open. Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded. If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day. NASDAQ listed securities are valued at the NASDAQ Official Closing Price. If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ. Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the most recently quoted bid price. In the event that market quotations are not readily available or are considered unreliable due to market or other events, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading. Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. 13 APEXcm SMALL/MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
